DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 4, 6 – 13, 15 – 21, and 23 - 28 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a second image frame having a longer exposure than the first image frame, and a third image frame having a shorter exposure than the second image frame, the second image frame captured in between the first and third image frames; generating at least one label map that identifies pixels in the multiple image frames that are to be used in an image of the scene; and generating the image of the scene using the pixels extracted from the image frames based on the at least one label map; wherein part of the first image frame corresponds to part of a saturated region of the second image frame and represents an occluded region that is blocked by at least one moving object in the first image frame; and wherein generating the image of the scene comprises recovering image details in the part of the saturated region of the second image frame using a corresponding part of the third image frame; in combination with other elements of the claim.

Regarding claims 2 – 4, 6 – 9, and 26 - 28, claims 2 – 4, 6 – 9, and 26 - 28 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 10, the prior art of record fails to teach or fairly suggest a second image frame having a longer exposure than the first image frame, and a third image frame having a shorter exposure than the second image frame, the second image frame captured in between the first and third image frames; generate at least one label map that identifies pixels in the multiple image frames that are to be used in an image of the scene; and generate the image of the scene using the pixels extracted from the image frames based on the at least one label map, wherein part of the first image frame corresponds to part of a saturated region of the second image frame and represents an occluded region that is blocked by at least one moving object in the first image frame; and wherein, to generate the image of the scene, the at least one processing device is configured to recover image details in the part of the saturated region of the second image frame using a corresponding part of the third image frame; in combination with other elements of the claim.

Regarding claims 11-12 and 15 - 17, claims 11-12 and 15 - 17 are allowed as being dependent from allowed independent claim 10.

Regarding independent claim 18, the prior art of record fails to teach or fairly suggest a second image frame having a longer exposure than the first image frame, and a third image frame having a shorter exposure than the second image frame, the second image frame captured in between the first and third image frames; generate at least one label map that identifies pixels in the multiple image frames that are to be used in an 

Regarding claims 19 – 21 and 23 - 25, claims 19 – 21 and 23 - 25 are allowed as being dependent from allowed independent claim 18.

Conclusion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
03/01/2021Primary Examiner, Art Unit 2696